 



Exhibit 10.3
Symbion Non-Employee Directors Stock Option Plan
Nonqualified Stock Option Agreement
Grant Number _________
     This Agreement is made and entered into on this ___day of ___, ___, by and
between Symbion, Inc. (the “Company”) and ___ (the “Participant”), in connection
with the grant of an Option under the Symbion Non-Employee Directors Stock
Option Plan (the “Plan”) that was made on ___, ___.
     The Company established the Plan by action of its board of directors and
thereafter approved by the stockholders of the Company effective on March 28,
2002. The Participant is a non-employee director of the Company and is eligible
to receive this Option under the terms of the Plan. The Company desires to
encourage the Participant to own Stock for the purposes stated in Article II of
the Plan. In consideration of the foregoing, the parties have entered into this
Agreement to govern the terms of the Option granted by the Company pursuant to
the authority specified under the Plan:
     1. Grant of Option. Subject to the terms and conditions set forth herein,
the Company has granted to the Participant an Option to purchase from the
Company ___ shares of Stock at a price of $  per share. This price and the
number of shares are subject to adjustment as provided in Article VIII of the
Plan. This Option expires at the close of business on ___, ___, unless it
expires sooner pursuant to Paragraph 6. Except as otherwise provided in
Paragraph 6 or in the Plan, this Option is exercisable at any time prior to the
date it expires with respect to the number of shares of Stock shown in the
schedule below.

      On and After   Shares Subject to Exercise [Date]  
___Shares
[Date]  
An additional ___Shares
[Date]  
An additional ___Shares

     2. Method of Exercise. The exercise of this Option is subject to the
Participant’s execution of a written stockholders agreement that generally
applies to some or all of the stockholders of the Company, payment of the
exercise price stated in Paragraph 1, and making arrangement for any required
tax withholdings in a method that is acceptable to the Company or the Committee.
The Participant may exercise this Option in whole or in part, from time to time,
with respect to the number of whole shares of Stock that can be purchased at
such time in accordance with Paragraph 1, by actual delivery of written notice
to the Company at the address provided in Paragraph 10. Such notice of exercise
shall:
          (a) specify the number of whole shares of Stock to be purchased, the
exercise price and, if applicable, the portion of the Option that is being
exercised;
          (b) contain evidence satisfactory to the Committee that the person
exercising this Option is the Participant or has the right to exercise this
Option; and

 



--------------------------------------------------------------------------------



 



          (c) be accompanied by payment of the exercise price in accordance with
the Plan and, in a manner that is acceptable to the Company or the Committee,
payment of or arrangement for the payment of any required federal, state, and
local withholding taxes that are due in connection with the exercise.
     3. Transfer and Exercise of Option. In general, this Option is not
transferable and the Participant may not make any disposition of this Option or
any interest herein during his or her lifetime, except for transfers pursuant to
a will or the laws of descent and distribution; provided, however, that the
Option may be transferred to the extent consented to by the Committee. As used
herein, “disposition” means any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
whether during the Participant’s lifetime or upon or after the Participant’s
death, including, but not limited to, any disposition by operation of law, by
court order, by judicial process, or by foreclosure, levy or attachment, except
a transfer by will or by the laws of descent or distribution. Any attempted
disposition in violation of this Paragraph is void.
     4. Status of Participant. The Participant shall not be deemed a stockholder
of the Company with respect to any of the shares of Stock subject to this
Option, except to the extent that such shares shall have been purchased and
transferred to him or her. The Company is not required to issue shares of Stock
purchased upon exercise of this Option until all applicable requirements of law
have been complied with and such shares shall have been duly listed on any
securities exchange or market system on which the Stock may then be traded.
     5. No Effect On Capital Structure. This Option shall not affect the right
of the Company or any Affiliate to reclassify, recapitalize or otherwise change
its capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.
     6. Expiration of Option. In general, the right to purchase Stock under this
Option shall expire on the date specified in Paragraph 1, which is seven years
from the date this Option was granted. However, this Option shall expire on the
soonest of any of the following circumstances to occur.
          (a) Fraud or Dishonesty. If the directorship of the Participant is
terminated on account of fraud, dishonesty or other acts detrimental to the
interests of the Company or any direct or indirect majority-owned subsidiary of
the Company, the Option shall automatically terminate as of the date of such
termination.
          (b) Disability. If the directorship of the Participant is terminated
due to the Participant’s disability (as defined in section 22(e)(3) of the
Code), the Participant may exercise this Option for 12 months after such
termination, but only to the extent the Participant was able to do so under
Paragraph 1 on the date of termination of the directorship. Thereafter, this
Option shall terminate and cease to be exercisable.
          (c) Death. If the Participant dies, this Option shall be fully
exercisable by the Participant’s legal representatives, heirs, legatees, or
distributees for 12 months after death if the

 



--------------------------------------------------------------------------------



 



Participant was entitled to exercise it on the date of death, without regard to
the schedule in Paragraph 1. Thereafter, this Option shall terminate and cease
to be exercisable.
          (d) Other Termination of Directorship. If the directorship of the
Participant terminates for any reason other than the circumstances described in
subparagraphs (a), (b), or (c) above, the Participant may exercise this Option
for three months after such termination, but only to the extent the Participant
was able to do so under Paragraph 1 on the date of termination of the
directorship. Thereafter, this Option shall terminate and cease to be
exercisable. Notwithstanding the foregoing, if the Participant becomes an
employee of the Company or an Affiliate upon the termination of his
directorship, the Participant may exercise this Option for 12 months after such
termination to the extent provided under Paragraph 1 on the date of exercise.
Thereafter, this Option shall terminate and cease to be exercisable.
     7. Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.
     8. Change in Control. Upon the occurrence of a Change in Control, as
defined in the Plan, this Option shall be subject to the following:
          (a) If this Option is outstanding immediately prior to the Change in
Control and, as a result of the Change in Control, the Company is not the
surviving entity after the transaction, or survives only as a subsidiary or is
otherwise controlled by another entity, this Option shall be assumed by the
entity which is the survivor of the transaction, or converted into options to
purchase the common stock of the surviving entity, in a transaction to which
section 424(a) of the Code applies.
          (b) Notwithstanding the provisions of Section 8.3 of the Plan
regarding the acceleration of the right to exercise this Option upon a Change in
Control, a portion of the acceleration of vesting described in this Section
shall not occur with respect to this Option to the extent such acceleration of
vesting would cause the Participant or holder of such Option to realize less
income, net of taxes, after deducting the amount of excise taxes that would be
imposed pursuant to section 4999 of the Code, than if accelerated vesting of
that portion of the Option did not occur. This limitation shall not apply to the
extent that the stockholders of the Company or the acquirer approve the
acceleration of vesting hereunder in a manner that satisfies section
280G(b)(5)(B) of the Code, or to the extent that the Participant is a party to
an agreement in which the Participant is fully indemnified or otherwise held
harmless for the taxes that result from section 4999 of the Code.
          (c) Except as modified by this Paragraph 8, the provisions of
Section 8.3 shall otherwise apply to this Option upon the occurrence of a Change
in Control.
     9. Plan Controls. The terms of this Agreement are governed by the terms of
the Plan, as it exists on the date of this Agreement and as the Plan is amended
from time to time. A copy of the Plan, and any amendments thereto, has been
delivered or made available to the Participant and shall be deemed to be a part
of this Agreement as if fully set forth herein. In the event of any

 



--------------------------------------------------------------------------------



 



conflict between the provisions of the Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise. For
purposes of this Agreement, the defined terms in the Plan shall have the same
meaning in this Agreement, except where the context otherwise requires. The
terms “Article” or “Section” generally refer to provisions within the Plan;
provided, however, the term “Paragraph” shall refer to a provision of this
Agreement.
     10. Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date that it is personally delivered, or, whether actually received or
not, on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. The Company or Participant may change,
by written notice to the other, the address previously specified for receiving
notices. Notices delivered to the Company shall be addressed as follows:
Symbion, Inc.
Attn: __________________
40 Burton Hills Blvd., Suite 500
Nashville, TN 37215
Phone: (615) 234-5900
Fax: (615) 234-5998
Notices to the Participant shall be hand delivered to the Participant on the
premises of the Company or its Affiliates, or mailed to the last address shown
on the records of the Company.
     11. Information Confidential. As partial consideration for granting of this
Option, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.
     12. Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Tennessee, without regard to the principles of conflicts of
laws thereof.

 



--------------------------------------------------------------------------------



 



Execution Page
     In Witness Whereof, the Company has caused this Agreement to be executed
and the Participant has set his hand hereto, to be effective as of
_______________.

           
Symbion, Inc.
            Name:         Title:        

            Participant
                       

 